      Case 1:17-cv-00149-LG-RHW Document 65 Filed 01/27/20 Page 1 of 2




       United States District Court for the Southern District of Mississippi
                                Southern Division

                         Cause No. 1:17cv149-LG-RHW

The Lamar Company, LLC,
Plaintiff
                                          Notice of Appeal
v.

The Mississippi Transportation
Commission, Defendant

      Notice is hereby given that The Lamar Company, LLC, plaintiff in the above
named case, hereby appeals to the United States Court of Appeals for the Fifth
Circuit from the final judgment of dismissal as to Count I of the Complaint herein
entered in this action on the 14th day of January, 2020.

      Respectfully submitted, this the 27th day of January, 2020.


                                      (s)Mark D. Herbert
                                      Attorney for The Lamar Company, LLC

                                      Mark D. Herbert (Miss. Bar No. 2370)
                                      Ginny Y. Deliman (Miss. Bar No. 102199)
                                      TAYLOR, WELLONS, POLITZ & DUHE, APLC
                                      P.O. Box 550
                                      Madison, MS 39130
                                      P: 769-300-2988
                                      Email: mherbert@twpdlaw.com
                                             gdeliman@twpdlaw.com
      Case 1:17-cv-00149-LG-RHW Document 65 Filed 01/27/20 Page 2 of 2




                            CERTIFICATE OF SERVICE

      I certify that I have this day filed a Notice of Appeal using the Court’s ECF system

which notified the following:

 Daniel B. Smith, Esq.                       Rodney M. Love, Esq.
 MDOT                                        MDOT
 P.O. Box 1850                               Legal Division (69-01)
 Jackson, MS 39215-1850                      P.O. Box 1850
 dsmith@mdot.ms.gov                          Jackson, MS 39215-1850
                                             rlove@mdot.ms.gov

      This the 27th day of January 2020.

                                         /s/ Mark D. Herbert
                                         Mark D. Herbert
